Case: 13-11016    Date Filed: 01/07/2014   Page: 1 of 4


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-11016
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:12-cr-60215-RSR-2

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

ROBERT JOSEPH KARPINEN,


                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (January 7, 2014)

Before TJOFLAT, JORDAN, and HILL, Circuit Judges.

PER CURIAM:

      Robert Karpinen appeals his sentence of 57 months’ imprisonment, imposed

after he pleaded guilty to bank robbery, in violation of 18 U.S.C. §§ 2113(a) and 2.
               Case: 13-11016      Date Filed: 01/07/2014     Page: 2 of 4


On appeal, Karpinen argues that the district court plainly erred by assigning him 2

criminal history points based on a Florida burglary conviction for which Karpinen

received a sentence of 2 years’ drug offender probation and 70 days’ imprisonment

with 70 days’ credit for time served.

       We review objections to the district court’s sentencing calculation raised for

the first time on appeal for plain error. United States v. Bennett, 472 F.3d 825, 831

(11th Cir. 2006). Plain error requires that (1) there is error, (2) the error is plain,

(3) the error affects substantial rights, and (4) the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings. Id. at 831-32. We

have stated that “[i]t is the law of this circuit that, at least where the explicit

language of a statute or rule does not specifically resolve an issue, there can be no

plain error where there is no precedent from the Supreme Court or this Court

directly resolving it.” United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th

Cir. 2003).

       Undisputed facts in the presentence investigation report (“PSI”) are deemed

admitted for sentencing purposes unless a party objects to them before the

sentencing court. United States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009). “It

is the law of this [C]ircuit that a failure to object to allegations of fact in a PSI

admits those facts for sentencing purposes.” Id.




                                             2
               Case: 13-11016    Date Filed: 01/07/2014    Page: 3 of 4


       Pursuant to U.S.S.G. § 4A1.1(a), when calculating a defendant’s criminal

history point total, three criminal history points are added for each prior sentence

of imprisonment exceeding one year and one month. U.S.S.G. § 4A1.1(a). Under

§ 4A1.1(b), 2 points are added for each sentence of imprisonment of at least 60

days not counted in subsection (a), and 1 point is added under § 4A1.1(c) for each

prior sentence not counted in subsections (a) or (b). Id. § 4A1.1(b), (c). A

maximum of four points may be counted under subsection (c). Id. § 4A1.1(c).

“Sentence of imprisonment” is defined as a sentence of incarceration that refers to

the maximum sentence imposed. Id. § 4A1.2(b)(1). “To qualify as a sentence of

imprisonment, the defendant must have actually served a period of imprisonment

on such a sentence . . . .” Id. § 4A1.2, comment. (n.2). “A sentence of probation is

to be treated as a sentence under § 4A1.1(c) unless a condition of probation

requiring imprisonment of at least [60] days was imposed.” Id. “Federal law, not

state law, controls the application of the Sentencing Guidelines.” United States v.

Madera-Madera, 333 F.3d 1228, 1231 n.2 (11th Cir. 2003).

       Because Karpinen did not object to his criminal history calculation in the

district court, we review his claim only for plain error. See Bennett, 472 F.3d at

831.

       Karpinen fails to show that the district court plainly erred by assigning him

two criminal history points for his Florida burglary conviction. The statements in


                                          3
                Case: 13-11016       Date Filed: 01/07/2014       Page: 4 of 4


the PSI, to which Karpinen did not object, indicated that he received a sentence of

2 years’ drug offender probation and 70 days’ imprisonment with credit for 70

days’ time served. On appeal, Karpinen does not dispute that he received a

sentence of 70 days’ imprisonment with credit for 70 days’ time served, instead

arguing that this sentence does not constitute a sentence of imprisonment under

Florida law. Karpinen fails to establish plain error because he provides no case on

point or unambiguous language of the sentencing guidelines establishing that a

sentence of probation and 70 days’ imprisonment with credit for 70 days’ time

served does not receive 2 criminal history points under § 4A1.1(b). See Lejarde-

Rada, 319 F.3d at 1291. His arguments regarding how the sentence is considered

under Florida law are misplaced, because federal law, not state law, governs our

interpretation of the sentencing guidelines, and Karpinen identifies no federal law

addressing this point. See Madera-Madera, 333 F.3d at 1231 n.2. Thus, it was not

plain error for the district court to assign him two criminal history points.

Accordingly, we affirm. 1

       AFFIRMED.




       1
          Because Karpinen fails to establish plain error even without supplementation of the
record, the government’s motion to supplement the record on appeal and take judicial notice is
DENIED as unnecessary.
                                               4